Citation Nr: 1717853	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-22 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a mental health disability to include depression.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for male sterility.

5.  Entitlement to service connection for a sleep disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for squamous cell skin cancer.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.   

In January 2015 the RO issued a statement of the case regarding claims for an increased rating for right fibula disability, for service connection for lumbar spine disability and for service connection for short leg syndrome.  The Veteran did not submit a substantive appeal with regard to these issues and they are not currently in appellate status before the Board.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than entitlement to service connection for a mental disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran has a depressive disorder that is aggravated by his service-connected right fibula disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable decision in this case, the Board finds that any deficiency that may exist in complying with the VCAA is harmless error.

The Veteran seeks service connection for a mental health disability.  Private medical records from the University Family Health Center dated from June 2008 through May 2014 show that the Veteran received treatment for depression and that he was prescribed sertraline.  In March 2017, the Veteran's attorney submitted an examination report from a licensed psychologist.  The May 2016 report notes that the psychologist reviewed the Veteran's claims file and interviewed the Veteran.  She opined that it was her belief that it is more likely than not that the Veteran's depressive disorder is caused by his fracture, distal right fibula, postoperative with 1st degree pes planus.  

The Board notes that there are no medical opinions to the contrary.  

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310. 

Based on the above, the Board finds that the Veteran has a depressive disorder that is secondary to his service-connected right fibula fracture postoperative, with 1st degree pes planus.  Accordingly, the Veteran is entitled to service connection for his depressive disorder on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a depressive disorder is granted.


REMAND

The remaining issues are entitlement to service connection for tinnitus, high blood pressure, male sterility, a sleep disorder and the issue of whether new and material evidence has been submitted to reopen a claim for service connection for squamous cell skin cancer.

The record contains a December 2002 lay statement from a longtime friend of the Veteran.  She reported that the Veteran had been awarded Social Security Administration (SSA) disability benefits.  A review of the claims file reveals that the SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA decision regarding disability benefits as they may contain information relevant to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims remaining on appeal must be remanded so that the SSA records can be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his attorney and request the names, addresses and dates of treatment of all VA and private medical providers who have provided treatment for his claimed disabilities, which have not already been obtained.  

If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claims for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, readjudicate the Veteran's remaining claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


